Citation Nr: 0740456	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for tinnitus.  However, during the pendency of the 
appeal, a rating decision dated in December 2005 granted 
service connection for tinnitus and assigned a 10 percent 
disability evaluation effective from February 3, 2005.  
Therefore, the issue of entitlement to service connection for 
tinnitus no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits of 
the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2007).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has bilateral hearing loss by VA standards.  
In fact, the July 2005 VA audiological examiner rendered a 
diagnosis of mild to moderate bilateral sensorineural hearing 
loss, and the July 2005 audiometric test results met the 
requirements of a current hearing loss disability for the 
purposes of service connection. See 38 C.F.R. § 3.385.  Thus, 
the remaining questions pertaining to service connection are 
whether the veteran incurred an injury or disease during his 
period of service and whether his current disability related 
to such injury or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss. He was afforded an 
audiological examination at the time of his July 1962 
separation examination, which found the puretone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
15 (25)
20 (25)
LEFT
5 (20)
0 (10)
5 (15)
10 (20)
10 (15)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The results of the July 1962 audiological examination do 
appear to be slightly elevated; however, they do not meet VA 
standards for hearing loss pursuant to 38 C.F.R. § 3.385.  
Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The veteran 
is considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as 
an aircraft mechanic, and the RO conceded that he was exposed 
to acoustic trauma in its December 2005 rating decision that 
granted service connection for tinnitus.  Accordingly, the 
Board concludes that the veteran was exposed to acoustic 
trauma during service.  

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, the 
veteran was afforded a VA audiological examination in July 
2005 to determine the etiology of his bilateral hearing loss.  
The July 2005 VA audiologist reviewed the veteran's claims 
file and noted that the veteran's separation examination had 
been normal bilaterally and that he had significant post-
service noise exposure.  He concluded that the veteran's 
hearing loss was not the result of or caused by his military 
service.  As such, it appears that the July 2005 VA examiner 
based his opinion, in part, on the absence of in-service 
findings.  However, the Board again notes that the absence of 
in-service evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

On the other hand, the veteran later submitted a private 
medical opinion dated in April 2007 in which a physician 
assessed him as having high frequency sensorineural hearing 
loss due to significant noise exposure in the military.  The 
Board does observe that the private physician did not review 
the veteran's claims file; however, as discussed above, the 
veteran's military noise exposure has been conceded.  As 
such, the April 2007 physician did base his opinion on a 
substantiated event.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  The Board finds that in the aggregate these opinions 
are of approximately equal probative value and 
persuasiveness.  Because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the veteran's current hearing 
loss was incurred in service. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current bilateral hearing loss is 
related to his military service. Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.




___________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


